DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --GRID TILE FOR RECEIVING AT LEAST ONE REPOSITIONABLE ACCESSORY--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 4: The phrase “the at least one grid tile” as recited in lines 1 and 2 lacks antecedent basis.
		The phrase “for supporting the at least one grid tile on a surface” as recited in line 2 renders the claim vague and indefinite. It is unclear as to what the support is indicated. Clarification is required.
	Re. claim 7: The phrase “the at least one grid tile” as recited in line 1 lacks antecedent basis.
		 The phrase “to secure the at least one grid tile to a surface” as recited in line 2 renders the claim vague and indefinite. It is unclear as to what the support is indicated. Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US PAT. 9,193,063).
	Huang teaches a grid tile (1) for receiving at least one repositionable accessory (2,3), the grid tile comprising: a top, a bottom, sides, and a plurality of keyed holes (11), wherein the plurality of keyed holes extend from the top, through the grid tile, to the bottom of the grid tile for receiving the at least one repositionable accessory (as shown in Figs, 1, 3 and 4, col. 2, lines 13-19), wherein the keyed holes have a center circular portion and two side rectangular portions extending from the center circular portion as shown in Fig. 1, and wherein the grid tile has a locking surface on the bottom of the grid tile (as shown in Figs 4 and 5), wherein the locking surface complements the plurality of keyed holes for maintaining the at least one repositionable accessory in a locked position (as shown in Fig. 5), wherein the locking surface has a plurality of ramps (12, col. 3, lines 1 and 2) and a plurality of grooves (portions of concave) as shown in Fig. 4.


    PNG
    media_image1.png
    484
    533
    media_image1.png
    Greyscale


Re. claim 2: Each groove appears to be V-shaped formed by adjacent ramps as shown in Fig. 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of Skandis (US PAT. 6,098,354).
	Huang teaches all limitations as set forth above, but silent a plurality of legs extend from the bottom of the grid tile (as per claim 4).  Skandis teaches a modular tile having a plurality of legs (28) extend from a bottom of the at least one grid tile (10) to support the grid tile when the tile is to abut a floor surface when the tile is rested thereon as shown in Fig. 3 (col. 2, lines 53-58). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a grid tile of Huang by providing a plurality of legs extend from the bottom of the grid tile as taught by Skandis in order to support the grid tile when the tile is to abut a floor surface when the tile is rested thereon.
	Re. claim 5: Skandis also teaches that the sides of the tiles have interlocking features (32, 34) for joining adjacent grid tiles as shown in Fig. 1 (col. 2, lines 59-67).
	Re. claim 6: Skandis also teaches that the interlocking features include tongues and grooves that interlock to form an array of grid tiles as shown in Fig. 4 (col. 3, lines 31-42).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of Backman, Jr. (US PAT. 6,098,354).
	Huang teaches all limitations as set forth above, but silent holes for receiving fasteners to secure the grid tile to a surface. Backman, Jr. teaches a mat grid including holes (17) for receiving a screw to attach the grid tile (9) to the underlying surface or sub-flooring as shown in Fig. 1 (col. 3, lines 47-55). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a grid tile of Huang by providing holes for receiving fasteners as taught by Backman, Jr. in order to secure the grid tile to the underlying surface or sub-flooring.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of Fiorentino (US PAT. 3,946,768).
	Huang teaches all limitations as set forth above, but silent a sheet positioned over the top of the grid tile for illustrating a desired accessory layout. Fiorentino teaches a wire harness board (10, equivalent with the grid tile) including a sheet (24) positioned over a top of the wire harness board so that the outline of the desired harness configuration may be readily observed as shown in Fig. 1 (col. 3, lines 7-11). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a grid tile of Huang by providing a sheet positioned over the top of the grid tile as taught by Fiorentino in order to observe the outline of the desired harness configuration on top of the wire harness board.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729